United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1331
                        ___________________________

                               Thedral R. Hardridge,

                       lllllllllllllllllllll Plaintiff - Appellant,

                                           v.

  Joe Piccinini, JCDC Director; Mike Sharp, Sheriff; Matai Ware, JCDC CO;
Ronnie Rahe, JCDC Lieutenant; Daniel McElroy, JCDC CO; Ryan Arnold, JCDC
   CO; Jen-I E. Pulos, JCDC CO; Akanuligo, JCDC CO; Hansen, JCDC CO;
            Cochran, JCDC Lieutenant; Brown, JCDC Lieutenant,

                     lllllllllllllllllllll Defendants - Appellees.
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: July 26, 2017
                               Filed: July 31, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ____________


PER CURIAM.

       Inmate Thedral R. Hardridge appeals following the district court’s dismissal
of his action under 42 U.S.C. § 1983. Hardridge raised constitutional claims based
on two incidents on November 12, 2014, when officers allegedly used excessive force
against him while he was held at the Jackson County Detention Center as a pretrial
detainee. See generally Smith v. Conway County, Ark., 759 F.3d 853, 858-59 (8th
Cir. 2014). On initial review under 28 U.S.C. § 1915A, the district court dismissed
the claims against all defendants except for Lieutenants Ronnie Rahe and Brown,
stating that Hardridge had not alleged that these nine defendants “were the
individuals” who allegedly subjected him to excessive force and denied him
subsequent medical care. The court later dismissed the claims against Rahe and
Brown for lack of timely service under Federal Rule of Civil Procedure 4(m).

       Upon de novo review, we reverse the section 1915A dismissal as to five of the
named defendants. Hardridge described the two incidents in detail in a narrative that
was attached to the pro se complaint. He alleged that several officers were present
with him in an attorney conference room and in a cell at the detention center, and that
officers used excessive force against him during both incidents. Hardridge said that
he did not know the names of the officers but could identify them on sight. Reports
of several officers attached to the complaint do not admit the use of excessive force,
but show that defendants Akanuligo, Ware, Pulos, Arnold, and McElroy were the
officers present at either the conference room or the cell during the times when
Hardridge says that officers used excessive force. These attachments are part of the
complaint for all purposes. See Fed. R. Civ. P. 10(c). Liberally construing the
complaint with its attachments together, see Atkinson v. Bohn, 91 F.3d 1127, 1128-29
(8th Cir. 1996) (per curiam), the complaint contains sufficient allegations that these
five defendants violated Hardridge’s rights.

      The complaint and attachments do not include sufficient allegations against
defendants Piccinini, Sharp, Hansen, and Cochran, so the dismissal is affirmed as to
those parties. There was no abuse of discretion in the dismissal without prejudice of
defendants Rahe and Brown under Rule 4(m) for lack of service. See Mack v. Dillon,
594 F.3d 620, 622 (8th Cir. 2010) (per curiam).

                                         -2-
       The judgment is affirmed in part and reversed in part. The case is remanded
for further proceedings consistent with this opinion.
                      ______________________________




                                       -3-